Citation Nr: 1413410	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for postoperative bilateral breast scars.

3.  Entitlement to service connection for benign fibroadenomas, bilateral breasts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2012, the Board remanded this case so that the Veteran could be afforded a hearing.  In January 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In January 2008, the Veteran underwent a VA examination for her migraine headaches.  However, the examiner failed to provide an adequate medical opinion.  Therefore, a new VA examination is warranted.

In addition, during her hearing the Veteran testified to receiving post-service treatment from Robins Air Force Base and Cape Fear Valley Medical Center.  As these records are not associated with the claims file, they should be obtained on remand.  The Veteran's complete treatment records from Michael E. Reed, M.D. should also be obtained.

In February 2008, the RO denied service connection for benign fibroadenomas, bilateral breasts.  In her January 2009 notice of disagreement (NOD), the Veteran stated that there is evidence in her military records that her bilateral breast fibroadenomas developed and worsened during her military service.  As the Veteran has submitted a timely NOD as to this claim, she must be provided with a statement of the case on remand.

With respect to the claim for service connection for postoperative bilateral breast scars, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).  Because the issue of entitlement to service connection for postoperative bilateral breast scars is dependent on the outcome of the claim for service connection for benign fibroadenomas, bilateral breasts, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case addressing the claim for service connection for benign fibroadenomas, bilateral breasts.  If the benefits sought are not granted, the Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect her appeal.  If a timely substantive appeal is not filed, the issue should not be certified to the Board.
 
2.  Make arrangements to obtain the Veteran's complete treatment records from Michael E. Reed, M.D., dated prior to February 1986; from the base doctor at Robins Air Force Base, dated approximately 2007 to 2010; and from Cape Fear Valley Medical Center, dated since approximately 2010.

3.  After the treatment records have been obtained, schedule the Veteran for a VA examination for her migraine headaches.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner also should provide an opinion as to the following:

(a) Did the Veteran's preexisting migraine headaches undergo an increase in severity of the underlying pathology during service?

(b) If there was an increase in severity of the underlying pathology of the migraine headaches during service, does clear and unmistakable (obvious, manifest, and undebatable) evidence show that it was due to the natural progress of the disease, or was it beyond the natural progression?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal for service connection for migraine headaches and bilateral breast scars.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


